Title: To George Washington from Robert Morris, 10 October 1783
From: Morris, Robert
To: Washington, George


                        
                            
                            Dear Sir
                            Office of Finance 10th Octr 1783
                        
                        I have received your favor of the third Instant and am very much disposed to go into the measure you mention
                            but for evident Reasons I cannot do it. You my dear Sir undoubtedly may and as the Paymaster is
                            bound to answer your Drafts the money can be by your order put into the Hands of one of your Aids or of your Secretary and
                            paid to these people as Compensation for voluntary extra Service without involving a Precedent as it would do in coming
                            directly from this Office. I am Sir with sincere Esteem your most obedient & humble Servant
                        
                            Robt Morris
                        
                    